Citation Nr: 0432809	
Decision Date: 12/10/04    Archive Date: 12/15/04

DOCKET NO.  96-15 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a disability rating greater than 20 
percent for residuals of a right ankle fracture prior to 
December 2, 1997.  

2.  Entitlement to a disability rating greater than 30 
percent for residuals of a right ankle fracture with 
traumatic arthritis as of December 2, 1997.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from May 1968 to April 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas.

The case returns to the Board following a remand to the RO in 
June 1998.

The RO's April 1995 rating decision on appeal continued the 
20 percent evaluation in place for the veteran's service-
connected residuals of a right ankle fracture.  In an April 
2001 rating decision issued following the Board's remand, the 
RO recharacterized the right ankle disability to include 
traumatic arthritis and increased the disability rating to 30 
percent effective December 2, 1997.    

The Board notes that the other issues on appeal at the time 
of the June 1998 Board remand, service connection for right 
and left knee disorders, were resolved in the veteran's favor 
in an April 2001 rating decision and therefore are not 
currently before the Board.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), was enacted in 
November 2000, during the course of this appeal.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003) 
(regulations promulgated to implement the statutory changes).  
Among other things, the VCAA enhanced VA's duty to assist a 
claimant in developing facts pertinent to his claim, and 
expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  

With respect to notice, the VCAA provides that, upon receipt 
of a complete or substantially complete application, VA must 
notify the claimant and his representative, if any, of any 
information or lay or medical evidence not previously 
provided that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a).  The notice should indicate what 
information or evidence should be provided by the claimant 
and what information or evidence VA will attempt to obtain on 
the claimant's behalf. Id. 

Review of the claims folder fails to reveal any notice from 
the RO to the veteran that complies with VCAA requirements.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles 
v. Principi, 16 Vet. App. 370 (2002).  Therefore, a remand to 
the RO is required in order to correct this deficiency.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).

VA's duty to assist includes the conduct of a thorough and 
comprehensive medical examination.  Robinette v. Brown, 8 
Vet. App. 69, 76 (1995).  Where the available evidence is too 
old for an adequate evaluation of the veteran's current 
condition, VA's duty to assist includes providing a new 
examination.  Weggenmann v. Brown, 5 Vet. App. 281, 284 
(1993).  In this case, the veteran's last VA examination for 
the service-connected right ankle disability was conducted in 
May 2000, over four years ago.  The Board finds that a new 
examination is needed to assess the current severity of the 
service-connected disability.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should notify the veteran and 
his representative of any information or 
lay or medical evidence not previously 
provided that is necessary to 
substantiate the claim on appeal and of 
what information or evidence the veteran 
should provide and what information or 
evidence VA will attempt to obtain on his 
behalf.  The notice must comply with 
38 U.S.C.A. § 5103(a) and any other 
applicable legal precedent.  The RO 
should allow the appropriate period of 
time for response.  

2.  The RO should arrange for the veteran 
to be scheduled for a VA orthopedic 
examination to determine the current 
severity of the service-connected 
residuals of a right ankle fracture with 
traumatic arthritis.  The examination 
must include range of motion studies and 
X-rays, as well as any other tests and 
studies deemed necessary by the examiner.  
The claims folder must be made available 
to the examiner for review for the 
examination and the examination report 
must state whether such review was 
accomplished.  

The examiner is asked to identify and 
describe any current right ankle 
symptomatology, including any functional 
loss associated with the right ankle due 
to more or less movement than normal, 
weakened movement, excess fatigability, 
incoordination, pain on movement, 
swelling, and deformity or atrophy of 
disuse.  The examiner should also take 
note of instability, malalignment, pain 
on pressure or manipulation, muscle 
spasm, and crepitation.  If there is no 
evidence of any of the above factors on 
examination, the examiner should so 
state.  The examiner should also inquire 
as to whether the veteran experiences 
flare-ups.  If so, the examiner should 
describe, to the extent possible, any 
additional functional loss or limitation 
of motion during such flare-ups.  

3.  The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause may have 
adverse consequences for his claim.

4.  After completing any additional 
necessary development, the RO should 
readjudicate the issues on appeal.  If 
the disposition of either claim remains 
unfavorable, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.   

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


